Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Mental Retardation and Developmental Disabilities, dated August 13, 1980, which, after a hearing, found that the establishment of a community residence at a contested location in the Town of Cortlandt would be appropriate, pursuant to subdivision (a) of section 41.34 of the Mental Hugiene Law. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence. Titone, J.P., Rabin, Margett and Weinstein, JJ., concur.